NO. 07-12-0251-CR
                                     NO. 07-12-0252-CR

                                 IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                        AT AMARILLO

                                           PANEL B

                                  SEPTEMBER 19, 2012
                            ______________________________

                                   THE STATE OF TEXAS,

                                                                   Appellant

                                                v.

                                 DISHON ALFRED RALEIGH,

                                                        Appellee
                           _______________________________

                FROM THE 47TH DISTRICT COURT OF POTTER COUNTY;

        NOS. 62,426-A and 62,427-A; HONORABLE DAN A. SCHAAP, JUDGE
                       _______________________________

                                 On Motion to Dismiss
                           _______________________________

Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Appellant, The State of Texas, by and through its attorney, has filed a motion to dismiss

these appeals because there no longer exist sufficient grounds to pursue a successful appeal

in each case.     Without passing on the merits of the case, we grant the motions to dismiss

pursuant to Texas Rule of Appellate Procedure 42.2(a) and dismiss the appeals.            Having

dismissed the appeals at appellant=s request, no motion for rehearing will be entertained, and our

mandates will issue forthwith.



Do not publish.                                      Per Curiam